Matter of Janos L. v Lynne D. (2019 NY Slip Op 07499)





Matter of Janos L. v Lynne D.


2019 NY Slip Op 07499


Decided on October 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2019

Manzanet-Daniels, J.P., Gische, Webber, Moulton, JJ.


10115

[*1] In re Janos L., Petitioner-Appellant,
vLynne D., Respondent-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.

Order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about March 22, 2017, which, after a hearing, dismissed petitioner's family offense petition brought pursuant to article 8 of the Family Court Act, unanimously affirmed, without costs.
Petitioner failed to establish by a fair preponderance of the evidence that respondent had committed the family offense of harassment in the second degree (see Penal Law § 240.26; cf. Matter of Nafissatou D. v Ibrahima B., 149 AD3d 517 [1st Dept 2017], lv denied 29 NY3d 918 [2017]). Petitioner did not present evidence sufficient to establish that respondent had any intent to "harass, annoy, or alarm" him, nor did he present evidence establishing a course of conduct by respondent (Penal Law § 240.26).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2019
CLERK